Citation Nr: 0719022	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation of residuals of left total knee replacement, 
currently evaluated as 30 percent disabling.

2.  Evaluation of traumatic rupture right medial meniscus 
with total knee replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The veteran provided testimony at a travel board hearing 
before the undersigned Veterans Law Judge in March 2007.  The 
claims file includes a transcript of the hearing.


FINDINGS OF FACT

1.  The veteran's residuals of left total knee replacement 
are manifested by moderate pain and weakness, noncompensable 
range of motion, and no instability.

2.  The veteran's traumatic rupture right medial meniscus 
with total knee replacement is manifested by moderate pain 
and weakness, noncompensable range of motion, and no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of left total knee replacement have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2006). 

2.  The criteria for an evaluation in excess of 30 percent 
for traumatic rupture right medial meniscus with total knee 
replacement have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under Diagnostic Code (DC) 5055, VA assigns a 100 percent 
evaluation for one year following the implantation of the 
prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. §§ 4.30, 4.71a, DC 
5055.  Since the veteran's total knee replacement was in 
1998, more than one year prior to his claim for increase, a 
100 percent evaluation is not available under DC 5055.

Following the one-year period, DC 5055 provides a 60 percent 
evaluation if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  The 
minimum evaluation is 30 percent.  Id.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).

DC 5261 pertains to limitation of extension of the knee.  
This code provides that extension limited to 45 degrees 
warrants a 50 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, DC 5261.

DC 5262 pertains to impairment of the tibia and fibula.  This 
code provides a maximum 40 percent evaluation for nonunion of 
the tibia and fibula with loose motion and requires a brace.  
See 38 C.F.R. § 4.71a, DC 5262 

I.  Residuals of Left Total Knee Replacement

The veteran injured his left knee by favoring his service-
connected right knee for many years.  A February 1946 rating 
decision granted service connection for a right knee 
postoperative medial meniscus scar.  Problems with his left 
knee progressed until the veteran had a left total knee 
replacement in April 2000.  A May 2001 rating decision 
granted service connection for residuals of left total knee 
replacement as secondary to his service-connected right knee 
disability.  VA assigned the veteran a 30 percent evaluation.  
The authority for this decision comes from DC 5055, which 
provides a minimum rating of 30 percent following a knee 
replacement.  38 C.F.R. § 4.71a.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 30 
percent for residuals of left total knee replacement.

First, there is no medical evidence that the veteran's 
residuals include "severe" painful motion or weakness, as 
required for a 60 percent evaluation under DC 5055.  Two VA 
examination reports dated in March 2005 and November 2002 
illustrate this point.  These examination reports show that 
the veteran's left knee is manifested by moderate pain, 
weakness, and stiffness.  It is important for the veteran to 
understand that neither painful motion nor weakness of the 
left knee has been characterized as "severe".  In this 
regard, the November 2002 and March 2005 examination reports 
indicate that the veteran's left knee shows no evidence of 
loosening, soft tissue swelling, joint effusion, or fracture.  
In addition, the March 2005 examination report notes flexion 
from zero to 120 degrees with pain at 120 and some tenderness 
to palpation inferior to the left patella.  The veteran also 
had extension of zero degrees and he denied any instability.  
Both examinations found no evidence of ligamentous laxity, 
Lachman's, or McMurray's.  X-rays in March 2005 showed the 
left knee has small effusions.  Such findings provide 
evidence against his claim. 

The post-service medical evidence, as a whole, outweigh the 
veteran's contentions regarding "severe" painful motion or 
weakness in both.  While the veteran clearly has many 
problems with his knees, a 60 percent evaluation, indicating 
a significant reduction in the veteran's industrial 
adaptability, compensates him for this problem.  Simply 
stated, without taking into consideration all of the 
veteran's knee problems, the current evaluation could not be 
justified. 

In short, the evidence does not support a finding that the 
veteran's left knee disability is manifested by severe 
painful motion or weakness, and thus provides highly 
probative evidence against the veteran's claim.  38 C.F.R. 
§ 4.71a, DC 5055.

Second, there is no evidence that the veteran's left knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under DC 5256.  Range-of-motion testing of the left 
leg in March 2005 revealed extension of zero degrees and 
flexion between zero and 120 degrees with pain at 120.  Thus, 
since the veteran's left knee is not ankylosed, DC 5256 does 
not apply in this case.  

Third, since the veteran's left knee demonstrates extension 
to zero degrees, a disability evaluation in excess of 30 
percent is not available under DC 5261.  Indeed, the Board 
points out that extension of the leg to zero degrees does not 
meet the criteria for a compensable evaluation under DC 5261.  

Lastly, there is absolutely no evidence that the veteran's 
left knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires the use of a brace, a 
requirement for a 40 percent evaluation under DC 5262.  As 
noted, the veteran does not wear a brace on his left knee.  
In addition, physical examination revealed a total knee 
replacement with a well healed midline scar and the veteran 
denied any instability.  Hence, these findings do not reflect 
nonunion of the tibia and fibula with loose motion.  In 
short, the veteran's left knee disability does not meet the 
criteria for a 40 percent evaluation under DC 5262.  

The Board also finds that the veteran's left knee disability 
does not warrant an evaluation in excess of 30 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination of the left knee.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The evidence shows only slight limitation of motion 
of the left knee, with no evidence of any significant 
incoordination, weakness, or fatigability.  The March 2005 VA 
examination report also includes a medical opinion that pain 
was only present at extreme flexion (120 degrees); thereby 
indicating that most of the veteran's range of motion was 
pain free.  Therefore, the provisions of 38 C.F.R.  §§ 4.40 
and 4.45 have been considered, but they do not provide a 
basis for an increased evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's residuals of left total knee replacement.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  
Hence, VA must deny the appeal.

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, the case does not warrant referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).





II.  Traumatic Rupture Right Medial Meniscus with Total Knee 
Replacement

The veteran injured his right knee while on active duty in 
June 1945.  After service, a February 1946 rating decision 
granted service connection and assigned a noncompensable 
evaluation for a right knee postoperative medial meniscus 
scar.  

In April 1998, the veteran had a total right knee 
replacement.  As a result, the RO issued a May 1999 rating 
decision which assigned a 30 percent evaluation for the 
veteran's traumatic rupture of the right medial meniscus with 
total knee replacement.  The authority for this decision 
comes from DC 5055, which provides a minimum rating of 30 
percent following a knee replacement.  38 C.F.R. § 4.71a.  
Therefore, the issue on appeal is entitlement to an 
evaluation in excess of 30 percent for traumatic rupture of 
the right medial meniscus with total knee replacement.

First, there is no medical evidence that the veteran's 
residuals include severe painful motion or weakness, as 
required for a 60 percent evaluation under DC 5055.  Two VA 
examination reports dated in March 2005 and November 2002 
illustrate this point.  These examination reports show that 
the veteran's right knee is manifested by moderate pain, 
weakness, and stiffness.  However, it is important for the 
veteran to understand that neither painful motion nor 
weakness of the right knee has been characterized as 
"severe".  In this regard, the November 2002 and March 2005 
examination reports note that the veteran's right knee shows 
no evidence of loosening, soft tissue swelling, or fracture.  
The March 2005 examination report indicates that pain was 
present only at extreme flexion of 120 degrees with some 
tenderness to palpation inferior to the right patella.  The 
veteran also had extension of zero degrees and he denied any 
instability.  Both examinations found no evidence of 
ligamentous laxity, Lachman's, or McMurray's.  X-rays in 
March 2005 showed the right knee has small effusions.  Such 
findings provide evidence against his claim. 

In light of these findings, there is again simply no evidence 
that the veteran's right knee is manifested by severe painful 
motion and weakness.  

Second, there is no evidence that the veteran's right knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under DC 5256.  Range-of-motion testing of the right 
leg in March 2005 revealed extension of zero degrees and 
flexion between zero and 120 degrees with pain at 120.  Thus, 
since the veteran's right knee is not ankylosed, DC 5256 does 
not apply in this case.  

Third, since the veteran's right knee demonstrates extension 
to zero degrees, a disability evaluation in excess of 30 
percent is not available under DC 5261.  Indeed, the Board 
points out that extension of the leg to zero degrees does not 
meet the criteria for a compensable evaluation under DC 5261.  

Lastly, there is absolutely no evidence that the veteran's 
right knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires the use of a brace, a 
requirement for a 40 percent evaluation under DC 5262.  As 
noted, the veteran does not wear a brace on his right knee.  
In addition, physical examination revealed a total knee 
replacement with a well healed midline scar with some 
tenderness.  Hence, these findings do not reflect nonunion of 
the tibia and fibula with loose motion.  In short, the 
veteran's right knee disability does not meet the criteria 
for a 40 percent evaluation under DC 5262.  

The Board also finds that the veteran's right knee disability 
does not warrant an evaluation in excess of 30 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination of the right knee.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The evidence shows only slight limitation of motion 
of the right knee, with no evidence of any significant 
incoordination, weakness, or fatigability.  The March 2005 VA 
examination report also includes a medical opinion that pain 
was only present at extreme flexion (120 degrees); thereby 
indicating that most of the veteran's range of motion was 
pain free.  Therefore, the provisions of 38 C.F.R.  §§ 4.40 
and 4.45 have been considered, but they do not provide a 
basis for an increased evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's traumatic rupture right medial meniscus with 
total knee replacement.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102.  Hence, the appeal must be denied.

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, the case does not warrant referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in January 2001 and 
August 2002 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two compensation examinations 
to determine the severity of his right and left knee 
disabilities, both of which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Evaluation of residuals of left total knee replacement is 
denied.

Evaluation of traumatic rupture right medial meniscus with 
total knee replacement is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


